DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Species A, encompassed by claims 1-4 and 6-8, in the reply filed on 10/25/2021 is acknowledged. Claims 5 and 9-20 are withdrawn from consideration. The requirement is therefore made FINAL.

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamaki et al. [US 2021/0178698 A1] in view of Medalsy [US 2020/0055251 A1].

Regarding claim 1, Sakamaki et al. discloses a three-dimensional printing apparatus (Fig. 1, see also paragraph [0036]), comprising: 
a tank (12), accommodating a photocurable material (as shown in Fig. 1); 
a transparent plate (14), disposed adjacent to the tank (as shown in Fig. 1, see also paragraph [0038]); 
a printing platform (20), disposed on one side of the transparent plate (as shown in Fig. 1); 
a projector (22), disposed on the other side of the transparent plate (as shown in Fig. 1).

Sakamaki et al. does not teach a heat dissipation assembly, disposed adjacent to the tank.
However, Medalsy discloses a systems for forming objects through photo-curing of a liquid resin in a tank wherein a heat dissipation assembly is provided to maintain a stable temperature so at to not affect the quality of the curing layers of the object being fashioned (as shown in Figs. 3C and 4, see also paragraphs [0004], [0007], [0037]-[0039] and [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a heat dissipation assembly, as taught by Medalsy in the system of Sakamaki et al. because such a modification maintains a stable temperature so at to not affect the quality of the curing layers of the object being fashioned (paragraph [0004] of Medalsy).

Regarding claim 2, Sakamaki et al. in view of Medalsy discloses wherein the heat dissipation assembly is adapted for providing a cooling fluid (Figs. 3C and 4, see also paragraphs [0004], [0007], [0037]-[0039] and [0047] of Medalsy), the projector is adapted for providing a curing light beam to irradiate the photocurable material, so that the photocurable material is cured to be a printed object on a working surface of the printing platform, and the cooling fluid decreases a temperature of the printed object (as shown in Fig. 1 of Sakamaki et al.).

Regarding claim 3, Medalsy discloses wherein the heat dissipation assembly comprises a wind pipe (Figs. 3C and 4, see also paragraphs [0004], [0007], [0037]-[0039] and [0047]).

Regarding claim 4, Medalsy discloses wherein the cooling fluid comprises cold air (Figs. 3C and 4, see also paragraphs [0004], [0007], [0037]-[0039] and [0047]).

Regarding claim 6, Sakamaki et al. discloses wherein forms of the photocurable material comprise a liquid state, a colloidal state, or powder (paragraph [0007]).

Regarding claim 7, Sakamaki et al. discloses wherein the projector comprises a digital light processing (DLP) projection assembly, a liquid-crystal-on-silicon (LCOS) projection assembly, a liquid crystal projection assembly, or a scanning-type laser projection assembly (paragraph [0045-[0047]).

Regarding claim 8, Sakamaki et al. discloses wherein a material of the transparent plate comprises glass or a polymer material (paragraph [0038]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882